Exhibit 10.35 “ This instrument or other agreement and the indebtedness, rights and obligations evidenced hereby and any liens or other security interests securing such rights and obligations are subordinate in the manner and to the extent set forth in that certain Subordination and Intercreditor Agreement (as amended, restated, supplemented or modified from time to time, the “Subordination and Intercreditor Agreement”), dated as of September 30, 2013, by and among the Subordinated Lender identified therein and MidCap Funding III, LLC, in its capacity as agent (together with its successors and assigns, “Agent”) for the Senior Lenders (as defined in the Subordination and Intercreditor Agreement), to certain indebtedness, rights and obligations of FURIEX PHARMACEUTICALS, INC., APBI HOLDINGS, LLC, DEVELOPMENT PARTNERS, LLC and GENUPRO, INC., to Agent and the Senior Lenders, and all liens and security interests of Agent securing the same, all as described in the Subordination and Intercreditor Agreement, and each holder and transferee of this instrument or agreement, by its acceptance hereof, irrevocably agrees to be bound by the provisions of the Subordination and Intercreditor Agreement. ” PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (this “ Agreement ”) is made as of September 30, 2013, by and between FURIEX PHARMACEUTICALS, INC. , a Delaware corporation, APBI Holdings, LLC , a North Carolina limited liability company, Development Partners, LLC , a Delaware limited liability company, and Genupro, Inc ., a North Carolina corporation (either individually or collectively as the context may require, the “ Pledgor ”), and FREDRIC Neville Eshelman , Trustee of the Fredric Neville Eshelman Revocable Trust u/a dated July 13, 1988, as amended and/or restated (together with its successors and assigns, the “ Lender ”). RECITALS A.The term “ Borrowers ”, as used herein, shall mean collectively the Pledgor and such other borrowers that may become “Borrowers” under the Loan and Security Agreement (as defined herein); the term “ Borrower ”, as used herein, shall mean individually each entity that is one of the Borrowers; and the term “ Company ” as used herein shall mean, individually and collectively, as the context requires, each “Company” as set forth on Schedule I attached hereto, as such Company relates to its respective “Pledgor” as set forth on such schedule. B.Pursuant to that certain Loan and Security Agreement dated as of even date herewith among Borrowers and the Lender (as the same may be amended, supplemented, modified, increased, renewed or restated from time to time, the “ Loan and Security Agreement ”), the Lender has agreed to make a term loan to Borrowers in the amount of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000). Borrowers have executed and delivered a promissory note evidencing the indebtedness incurred by Borrowers under the Loan and Security Agreement (as the same may be amended, modified, increased, renewed or restated from time to time, the “ Note ”). The terms and provisions of the Loan and Security Agreement and the Note are hereby incorporated by reference in this Agreement. C.The terms and provisions of the Loan and Security Agreement and the Note are hereby incorporated by reference in this Agreement. This Agreement, the Note, the Loan and Security Agreement and all of the other documents evidencing, securing and/or governing or executed in connection with the Note, as the same may be amended, modified, increased, renewed or restated from time to time, are herein referred to collectively as the “ Loan Documents ”. D.The term “ Obligations ”, as used herein, means (1)the principal of, and interest on, the Note and all other sums, fees, charges and expenses due or payable to the Lender under this Agreement or the other Loan Documents, (2)all agreements and covenants with and obligations to the Lender arising under, out of, or as a result of or in connection with the Loan Documents, (3)all amounts advanced by the Lender to preserve, protect, defend, and enforce its rights under this Agreement and the other Loan Documents or in the collateral encumbered by the Loan Documents, and all expenses incurred by the Lender in connection therewith, and (4)any and all other present and future indebtedness, liabilities and obligations of every kind and nature whatsoever under the Loan Documents of Borrowers to the Lender, howsoever created, arising or evidenced, whether direct or indirect, absolute or contingent, joint or several, both now and hereafter existing, or due or to become due, whether as borrower, guarantor, surety, indemnitor, assignor, pledgor or otherwise. The term “ Loan ” as used herein means the loan transaction giving rise to the Obligations. E. In connection with the Lender entering into the Loan and Security Agreement and agreeing to make the credit accommodations under the Loan and Security Agreement and as security for all of the Obligations, the Lender is requiring that Pledgor shall have executed and delivered this Agreement. F. Pledgor is a member of, shareholder of, partner in or other equity owner in Company and, as such, will continue to derive substantial benefit by reason of the Lender making the Loan. AGREEMENT NOW, THEREFORE , to induce the Lender to enter into the Loan and Security Agreement and to make the Loan, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Pledgor and the Lender hereby incorporate hereby by this reference the foregoing Recitals and hereby covenant and agree as follows: 1. Grant of Assignment and Security Interest . Pledgor hereby pledges, assigns and grants to the Lender as security for the Obligations a security interest in the following property of Pledgor (collectively, the “ Collateral ”), whether now existing or hereafter created or arising: (a) all of the stock, shares, membership interests, partnership interests and other equity ownership interests in Company now or hereafter held by Pledgor (collectively, the “ Ownership Interests ”) and all of Pledgor’s rights to participate in the management of Company, all rights, privileges, authority and powers of Pledgor as owner or holder of its Ownership Interests in Company, including, but not limited to, all contract rights, general intangibles, accounts and payment intangibles related thereto, all rights, privileges, authority and powers relating to the economic interests of Pledgor as owner or holder of its Ownership Interests in Company, including, without limitation, all investment property, contract rights, general intangibles, accounts and payment intangibles related thereto, all options and warrants of Pledgor for the purchase of any Ownership Interest in Company, all documents and certificates representing or evidencing the Pledgor’s Ownership Interests in Company, all of Pledgor’s right, title and interest to receive payments of principal and interest on any loans and/or other extensions of credit made by Pledgor to Company, and any other right, title, interest, privilege, authority and power of Pledgor in or relating to Company, all whether existing or hereafter arising, and whether arising under any operating agreement, shareholders’ agreement, partnership agreement or other agreement, or any bylaws, certificate of formation, articles of organization or other organization or governing documents of Company (as the same may be amended, modified or restated from time to time) or otherwise, or at law or in equity and all books and records of Pledgor pertaining to any of the foregoing and all options, warrants, distributions, investment property, cash, instruments and other rights and options from time to time received, receivable or otherwise distributed in respect of or in exchange for any or all of such interests, and Pledgor shall promptly thereafter deliver to the Lender a certificate duly executed by Pledgor describing such percentage interests, options or warrants and certifying that the same have been duly pledged hereunder; 2 (b) all rights to receive cash distributions, profits, losses and capital distributions (including, but not limited to, distributions in kind and liquidating dividends and distributions) and any other rights and property interests related to the Ownership Interests; (c) all other securities, instruments or property (including cash) paid or distributed in respect of or in exchange for the Ownership Interests, whether or not as part of or by way of spin-off, merger, consolidation, dissolution, reclassification, combination or exchange of stock (or other Ownership Interests), asset sales, or similar rearrangement or reorganization or otherwise; and (d) all proceeds (both cash and non-cash) of the foregoing, whether now or hereafter arising with respect to the foregoing. 2. Registration of Pledge in Books of Company; Application of Proceeds . Pledgor hereby authorizes and directs Company to register Pledgor’s pledge to the Lender of the Collateral on the books of Company and, following written notice to do so by the Lender after the occurrence of an Event of Default (as hereinafter defined) under this Agreement, subject to the Subordination Agreement, to make direct payment to the Lender of any amounts due or to become due to Pledgor with respect to the Collateral. Any moneys received by the Lender shall be applied to the Obligations in such order and manner of application as the Lender may from time to time determine in its sole discretion. 3. Rights of Pledgor in the Collateral . Until an Event of Default occurs under this Agreement, Pledgor shall be entitled to exercise all voting rights and to receive all dividends and other distributions that may be paid on any Collateral and that are not otherwise prohibited by the Loan Documents. Subject to the Subordination Agreement, any cash dividend or distribution payable in respect of the Collateral that is, in whole or in part, a return of capital or that is made in violation of this Agreement or the Loan Documents shall be received by Pledgor in trust for the Lender, shall be paid immediately to the Lender and shall be retained by the Lender as part of the Collateral. Upon the occurrence and during the continuation of an Event of Default, Pledgor shall, at the written direction of the Lender, immediately send a written notice to Company instructing Company, and shall cause Company, to remit all cash and other distributions payable with respect to the Ownership Interests (until such time as the Lender notifies Pledgor that such Event of Default has ceased to exist) directly to the Lender. Nothing contained in this paragraph shall be deemed to permit the payment of any sum or the making of any distribution which is prohibited by any of the Loan Documents, if any. 4. Representations and Warranties of Pledgor . Pledgor hereby warrants to the Lender as follows: (a) ScheduleI and ScheduleII are true, correct and complete in all respects; (b)
